DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Duffie, III et al. US 20050182833 and Campana et al. US 20110029684.  Duffie discloses the receiver can expect the received data packets to have a respective contiguous sequence of sequence numbers and the receiver detects a packet having a sequence number that is out of order relative to a previously received packet.  Campana discloses staggercasting with temporal scalability, the receiver determining a loss of data units and the receiver using the redundant secondary data stream can reconstruct the primary stream data units. Campana discloses since the secondary stream is staggered earlier in time than the primary stream allowing the receiver to buffer this redundant data in order to replace lost data units of the primary stream.
Prior art of record does not disclose, in single or in combination, receiving a staggercast content comprising at least two packet streams, wherein one packet stream is a main stream, used in presenting the content and another packet stream is a stagger stream, the stagger stream being received before the main stream; estimating a delivery time of a packet from the main stream as a function of delivery times of two contiguous .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468